Marston, J.
We are all agreed that the complainant did not drive the logs into Bifle river boom, as under the agreement he was bound to do, and that the expenses to defendants and interest thereon in consequence thereof, amounting to $1819.95, should be charged to him.
IJpon the other questions in the case the Court is equally divided, and in all other respects, therefore, the decree, under the statute, will stand affirmed.
The decree will therefore be modified to the amount above specified, defendants to recover costs.
The other Justices concurred.